FARRIS, Circuit Judge,
dissenting:
Athough not discussed by the majority, there is a threshold question of whether plaintiffs may assert their breach of fiduciary duty claims.
Plaintiffs’ breach of fiduciary duty claims are brought solely on behalf of Barker and Brown. It is settled law, however, that remedies for alleged fiduciary breaches under ERISA must inure to the benefit of the entire Plan or to all plan participants; damages may not be pursued on behalf of a single beneficiary or a narrow class of beneficiaries.1 Massachusetts Mutual Life Ins, Co. v. Russell, 473 U.S. 134, 139-144, 105 S.Ct. 3085, 3088-91, 87 L.Ed.2d 96 (1985); Parker v. BankAmerica Corp., 50 F.3d 757, 768 (9th Cir.1995); Waller v. Blue Cross of California, 32 F.3d 1337, 1339-40 (9th Cir.1994); Horan v. Kaiser Steel Retirement Plan, 947 F.2d 1412, 1417-1418 (9th Cir.1991) (“plaintiffs fail to present a fiduciary breach claim if the only remedy sought is for their own benefit, rather than for the benefit of the Plan as a whole”). Because plaintiffs seek damages merely on behalf of themselves, and not the Plan, “ERISA does not provide recovery for the remedies sought.” Horan, 947 F.2d at 1417.
At oral argument, plaintiffs urged that 'their technical oversight should be ignored. According to plaintiffs, this action is, in essence, on behalf of the Plan because they are the only two beneficiaries who did not receive profit sharing payments under the Spartan Plan. But a review of the amended complaint (and notice of appeal) reveals that plaintiffs did not merely neglect to name the Plan as a plaintiff; the Plan is named as a defendant. Moreover, there is no authority for the proposition that the plain language of § 1109 may be disregarded where putative individual plaintiffs are the only aggrieved beneficiaries of a terminated plan.
*1406I also disagree that Ayres breached his fiduciary duties. The majority holds that Ayres breached his fiduciary duties by signing the certificates instead of notifying plaintiffs of his suspicions regarding the nonexistence of separate Plan accounts. The record is ambiguous as to whether Ayres’ suspicions predated his signing of the profit sharing certificates. Even assuming that they did, holding Ayres personally liable for Spartan’s failure to pay Plan funds would be a windfall to plaintiffs. The events apparently responsible for the absence of funds occurred long before Ayres became Spartan’s president. It was not until 1989 that Ayres became suspicious that the funds did not exist to pay Plan members.
Plaintiffs have apparently suffered an injustice. But the appropriate remedy under ERISA is a benefits claim against Spartan Associates under 29 U.S.C. § 1132(a)(1)(B), not breach of fiduciary duty claims against Ayres. While recovery against now-defunct Spartan Associates may not be possible, the injustice would be compounded by holding Ayres personally liable without any evidence that he was responsible for the company’s inability to pay. I respectfully but vigorously dissent.

. 29 U.S.C. § 1109(a) provides in pertinent part:
Any person who is a fiduciary with respect to a plan who breaches any of the responsibilities, obligations, or duties imposed upon fiduciaries ... shall be personally liable to make good to such plan any losses to the plan resulting from each such breach, and to restore to such plan any profits of such fiduciary which have been made through use of assets of the plan by the fiduciary....
(emphasis added).